

116 HR 4220 IH: Chronic Absenteeism Reduction in Every School (CARES) Act
U.S. House of Representatives
2019-08-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4220IN THE HOUSE OF REPRESENTATIVESAugust 30, 2019Mr. Ryan (for himself and Ms. Herrera Beutler) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Elementary and Secondary Education Act of 1965 to allow local educational agencies to
			 use Federal funds for programs and activities that address chronic
			 absenteeism.
	
 1.Short titleThis Act may be cited as the Chronic Absenteeism Reduction in Every School (CARES) Act. 2.FindingsThe Congress finds the following:
 (1)Students who are chronically absent— meaning they miss 10 percent or more of the school year—are more likely to fall behind academically, which can lead to hardships later in life. These students are 68 percent less likely than their peers to graduate. This leaves them prone to living in poverty, suffering from diminished health, and being involved in the criminal justice system later in life.
 (2)The Department of Education’s Office of Civil Rights Data Collection found that over 7,000,000 students were chronically absent during the 2015–2016 school year. This makes up 14 percent of all students.
 (3)Students of color are disproportionately chronically absent compared to their White peers. Latino students are 17 percent more likely to be chronically absent, African-American students are 40 percent more likely, and American Indian and Pacific Islander students are over 50 percent more likely, according to the Department of Education’s Office of Civil Rights Data Collection.
 (4)The Department of Education has found that chronic absenteeism is widespread, stemming from a wide range of often overlapping internal and external factors. External factors include homelessness, challenges within families, and transportation; while internal factors include health, fear of bullying, concern for safety, and not valuing daily school attendance. Therefore, it is critical to have cross-sector collaborations and multifaceted strategies that incorporate parents (or guardians, as appropriate), public-partner partnerships, and community partners.
 (5)Studies have shown that mentors can help reduce chronic absenteeism. Students who regularly meet with mentors are 52 percent less likely than their peers to skip a day of school and 37 percent less likely to skip a class. In one program, previously chronically absent students in 2012–2013 with “Success Mentors” gained 51,562 additional days of school compared to previously chronically absent students without mentors at comparison schools; and 92,277 additional days compared to comparison school students without mentors during the 3-year initiative. A report on the impact of one mentoring program found that it reduced school absenteeism by half. In another study, youth showed a gain of more than a week of class attendance.
 3.Interventions to address chronic absenteeismSection 4108(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7118(5)) is amended—
 (1)in subparagraph (H)(iii) by striking or at the end; (2)in subparagraph (I), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (J)interventions for students who miss 10 percent or more of school days (as determined at any time during a school year), which may include—
 (i)implementing data collection systems that assist schools in collecting and tracking attendance data;
 (ii)creating data-sharing and confidentiality agreements between schools, social service agencies, city and county governments, and partner agencies or community organizations working with students;
 (iii)partnering with local health, transportation, and service providers to target intervention efforts; (iv)training and integrating school personnel for mentoring;
 (v)carrying out mentoring programs that— (I)are structured, managed, and appropriately match students with screened and well-trained adult volunteers for group and one-on-one mentoring relationships;
 (II)encourage mentors and students to meet frequently; (III)emphasize the importance of regular school attendance; and
 (IV)provide and facilitate the necessary student support services; (vi)partnering with community organizations that offer mentoring services that consist of—
 (I)screening and training of adult volunteers; (II)matching students with the appropriate adult volunteer mentors;
 (III)support and oversight of the mentoring relationship; (IV)establishing goals and evaluation of outcomes for mentored students; and
 (V)planned and ongoing coordination between mentors and school personnel to identify individual student challenges causing chronic absenteeism in an effort to connect mentees to appropriate intervention efforts;
 (vii)cross-age peer mentoring programs under which an older student serves a mentor for a younger student for the purpose of guiding and supporting the student’s academic, social, and emotional development;
 (viii)identifying issues that lead to school absences; (ix)meeting with students and parents (or guardians, as appropriate) to engage students and improve performance;
 (x)arranging for teacher home visits to develop relationships among students, parents (or guardians, as appropriate) and schools;
 (xi)connecting students to existing school resources and activities, including school counseling services and existing community-based organizations;
 (xii)using mentors to serve as a bridge between students, parents (or guardians, as appropriate), and schools;
 (xiii)implementing evidence-based restorative justice strategies aimed at reducing suspensions in order to keep students in school; or
 (xiv)providing personnel training to build positive school climates and promote social-emotional learning..
			